Exhibit 10.2 VOTING AGREEMENT This VOTING AGREEMENT (this “ Agreement ”) is made and entered into as of January 6, 2017 by and between Asta Funding, Inc., a Delaware corporation (the “ Company ”), and the undersigned stockholders of the Company, set forth on Schedule A hereto (each a “ Stockholder ” and, collectively, the “ Stockholders ”). WITNESSETH: WHEREAS, in contemplation of the Settlement Agreement (the “ Settlement Agreement ”) entered into at the time of the of the signing of this Agreement, by and among the Company and The Mangrove Partners Master Fund, Ltd., The Mangrove Partners Fund, L.P., Mangrove Partners Fund (Cayman), Ltd., Mangrove Partners, Mangrove Capital and Nathaniel August (collectively, “ Mangrove ”), the Company is offering to purchase in a tender offer no less than 5,314,009 shares of common stock, par value $0.01 per share, of the Company (the “ Common Stock ”) held by stockholders (the “ Repurchases ”) other than the Stockholders; WHEREAS, in connection with the Settlement Agreement and the Repurchases, and pursuant to the Securities Purchase Agreement entered into at the time of the signing of this Agreement, by and among Gary Stern and Mangrove, Gary Stern shall purchase for $10.35 per share any and all shares of Common Stock held by Mangrove owned beneficially or of record by Mangrove eleven business days following the expiration of the Tender Offer (the “ Stub Purchase ”); WHEREAS, as of the date hereof each Stockholder is the beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”) of the number of shares of Common Stock set forth opposite the name of such Stockholder on Schedule A hereto; WHEREAS, the Special Committee (the “ Special Committee ”) of the Board of Directors of the Company (the “ Board ”) is aware of the potential impact of the Repurchases and the Stub Purchase on the voting ownership percentages of the Stockholders; WHEREAS, the Special Committee has determined that it is desirable and in the best interests of the Company and its stockholders to effect the Repurchases and the Stub Purchase; and WHEREAS, the parties hereto desire to set forth certain rights and obligations of the Stockholders in connection with the Repurchases and the Stub Purchase as set forth herein. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth below intending to be legally bound, the parties hereto agree as follows: 1.
